DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 1-19 of U.S. Application No. 16/687083 filed on 11/18/2019 have been examined. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the concept of extracting drive profile data and wireless transmitting the data wireless in a network to set parameters. This judicial exception is not integrated into a practical application. The claims also do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
	Regarding claim 1, applicant recites the following:

1. An advance driver brake customizing method, comprising: transplanting, by a driver controller in conjunction with a wireless network, driver braking feeling information of a subject vehicle into a second vehicle, and directing, by the driver controller, a braking characteristic of the second vehicle to follow a braking characteristic of the subject vehicle using the driver braking feeling information.
The claims recite a method customizing a brake, and are therefore directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 1A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim components are directed to the concept of extracting drive profile data and wireless transmitting the data wireless in a network to set parameters. The communication and processing of this information is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of “driver controller” nothing in the claim elements precludes the steps from being performed entirely by humans. The use of one or more computing devices to perform activities that could otherwise be performed by humans is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. Furthermore, the “driver controller” described in paragraph [0035 and 0037] of the Applicant’s specification are merely general purpose computers. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claims 2-13 and 15-19, applicant recites further clarification of the type of data being processor. However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.
Regarding claim 14, applicant recites a system performing functionalities identical to those of the method of claim 1. The integration of a system in claim 14 does not integrate the judicial exception of claim 1 into a practical application of that exception or amount to significantly more than the judicial exception.
Examiner Notes if there is clear control of the brakes this would overcome the 101.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-19 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. [US 2010/0036560 A1], hereinafter referred to as Wright.
 	As to Claim 1, Wright discloses an advance driver brake customizing method, comprising: transplanting, by a driver controller in conjunction with a wireless network ([see at least Fig. 1, 0024, 0042 and 0065]), driver braking feeling information of a subject vehicle into a second vehicle ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]), and directing, by the driver controller, a braking characteristic of the second vehicle to follow a braking characteristic of the subject vehicle using the driver braking feeling information ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]).  

As to Claim 2, Wright discloses an advance driver brake customizing method, wherein the subject vehicle is a braking feeling setting vehicle of which the braking characteristic is converted from a manufacturer default value to the driver braking feeling information, and the second vehicle is a braking feeling setting vehicle of which the braking characteristic is maintained as the manufacturer default value ([see at least Fig. 1, 0042, 0046, 0053, 0056 and 0065]).
  
As to Claim 3, Wright discloses an advance driver brake customizing method, wherein the driver braking feeling information is a map parameter applied to a stroke-hydraulic pressure graph which outputs a braking hydraulic pressure based on a pedal stroke ([see at least Fig. 1, 0024 and 0065]).  

As to Claim 4 and 17, Wright discloses an advance driver brake customizing method, wherein vehicle deceleration, a road surface friction coefficient, a braking force of a brake, a vehicle mass, a brake pressure, a caliper cylinder bore, the number of caliper cylinder pistons, an effective radius of a brake disc, and a tire radius are applied to the map parameter ([see at least Fig. 1, 0024 and 0065]). 

As to Claim 5 and 19, Wright discloses an advance driver brake customizing method, wherein the wireless network includes Bluetooth ([see at least 0105]). 

As to Claim 6, Wright discloses an advance driver brake customizing method, wherein the driver matching control includes: transplanting the driver braking feeling information from the subject vehicle into the second vehicle as a map parameter via the wireless network; synchronizing the map parameter with a hydraulic pressure map of the second vehicle; and directing the second vehicle to follow the driver braking feeling information ([see at least Fig. 1, 0042, 0046, 0053, 0056 and 0065]). 

As to Claim 7, Wright discloses an advance driver brake customizing method, wherein the information transfer operation includes: confirming, by the subject vehicle, the driver braking feeling information; transplanting the driver braking feeling information into a mobile device via the wireless network; and transplanting, by the mobile device, the driver braking feeling information into the second vehicle via the wireless network([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]).  .  

As to Claim 8, Wright discloses an advance driver brake customizing method, further comprising: confirming, by a user interface of a driver controller installed within the subject vehicle, the driver braking feeling information using a map parameter of a hydraulic pressure map; and conforming, by a user interface of a driver controller installed in the second vehicle, the transplantation of the driver braking feeling information using a map parameter of a hydraulic pressure map ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]). 

As to Claim 9, Wright discloses an advance driver brake customizing method, wherein the mobile device includes a smart phone or a personal digital assistant (PDA) terminal ([see at least 0096 and 0097]).

As to Claim 10, Wright discloses an advance driver brake customizing method, wherein the map matching operation includes: determining, by the user interface of the driver controller installed in the second vehicle, whether the map parameter of the subject vehicle corresponds to the map parameter of the hydraulic pressure map of the second vehicle; and when the map parameter of the subject vehicle is inconsistent the map parameter of the hydraulic pressure map of the second vehicle, applying the map parameter of the subject vehicle to the map parameter of the second vehicle ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]).

As to Claim 11, Wright discloses an advance driver brake customizing method, wherein the map conversion operation includes applying a conversion coefficient ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]).

As to Claim 12, Wright discloses an advance driver brake customizing method, wherein the conversion coefficient is set to a difference in output value between a braking hydraulic pressure generated based on a stroke-hydraulic pressure graph of the subject vehicle and a braking hydraulic pressure generated based on a stroke-hydraulic pressure graph of the second vehicle ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]).

As to Claim 13, Wright discloses an advance driver brake customizing method, wherein the map following operation is performed based on the output value of the stroke-hydraulic pressure graph applied to the hydraulic pressure map of the driver controller installed in the second vehicle ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]).

As to Claim 14, Wright discloses a brake customizing system, comprising: a driver controller configured to extract driver braking feeling information exchanged between two types of vehicles from a map parameter of a stroke-hydraulic pressure graph applied to a hydraulic pressure map and configured to transmit and receive the map parameter;  19Attorney Docket No. 048301-484001US (Patent) a mobile device configured to receive the transmitted map parameter and transmit the received map parameter; and a wireless network configured to connect the driver controller and the mobile device to perform the transmission and the reception ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]).  

As to Claim 15, Wright discloses a brake customizing system, wherein a driver controller is provided in each of the two types of the vehicles ([see at least 0028 and 0079]).  

As to Claim 16, Wright discloses a brake customizing system, wherein the driver controller includes: a user interface configured to retrieve and extract the map parameter and change a set value; a transceiver configured to perform the transmission and the reception; and a hydraulic pressure map having the stroke-hydraulic pressure graph ([see at least Fig. 1, 0024, 0032, 0042, 0053 and 0065]).


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668